     Case 2:19-cv-04426-DOC-JC Document 30 Filed 05/29/20 Page 1 of 2 Page ID #:2123



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
       FRANK D.,1                                   Case No. 2:19-cv-04426-DOC-JC
12
                                 Plaintiff,
13
                         v.                         ORDER ACCEPTING FINDINGS,
14                                                  CONCLUSIONS, AND
                                                    RECOMMENDATIONS OF UNITED
15     ANDREW SAUL, Commissioner                    STATES MAGISTRATE JUDGE
       of Social Security,
16
17                              Defendant.
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint and all
19 of the records herein, including the May 4, 2020 Report and Recommendation of
20 United States Magistrate Judge (“Report and Recommendation”). The Court
21 approves and accepts the Report and Recommendation.
22       IT IS HEREBY ORDERED that (1) the decision of the Commissioner of
23 Social Security is reversed and the matter is remanded for further administrative
24 action consistent with the Report and Recommendation; and (2) Judgment be
25 entered accordingly.
26
             1
27            Plaintiff’s name is partially redacted to protect his privacy in compliance with Federal
      Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28    Administration and Case Management of the Judicial Conference of the United States.
     Case 2:19-cv-04426-DOC-JC Document 30 Filed 05/29/20 Page 2 of 2 Page ID #:2124



 1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on counsel for the parties.
 3
      DATED: May 29, 2020
 4
                                   ________________________________________
 5
                                   HONORABLE DAVID O. CARTER
 6                                 UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          2
